       Case 5:19-cv-00096-TKW-MJF Document 1 Filed 04/09/19 Page 1 of 5



                          THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF FLORIDA
                                PANAMA CITY DIVISION

                                         IN ADMIRALTY


IN THE MATTER OF:

THE COMPLAINT OF THOMAS MUDGE,
AS OWNER OF ‘BOUT TIME AGAIN                                  CASE NO.:
(HIN: LHRC232K001), IN A CAUSE OF
EXONERATION FROM OR LIMITATION
OF LIABILITY,

       Petitioner.

_____________________________________/

    COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY

       Petitioner, Thomas Mudge (“Petitioner”), as owner of the M/V ‘BOUT TIME AGAIN, a

2001 Luhrs Convertible bearing Hull Identification Number (HIN) LHRC232K001 (the “Vessel”),

pursuant to the Shipowners’ Limitation of Liability Act, 46 U.S.C §§ 30501, et. seq. and

Supplemental Rule F of the Federal Rules of Civil Procedure, files his Complaint for Exoneration

from or Limitation of Liability, and alleges as follows:

       1.      This Complaint sets forth an admiralty and maritime claim within the meaning of

Supplemental Rule 9(h) and Local Admiralty Rule A.

       2.      Jurisdiction is proper pursuant to 28 U.S.C. § 1333 and 46 U.S.C. § 30501, et seq.

       3.      At all material times, the Vessel was owned by Petitioner.

       4.      At all material times, the Vessel was managed and operated by Petitioner.

       5.      This Complaint is filed within six (6) months of Petitioner or the Vessel’s receipt

of first written notice of a possible claim against it, arising from the subject incident and subject

to exoneration from or limitation of liability.
       Case 5:19-cv-00096-TKW-MJF Document 1 Filed 04/09/19 Page 2 of 5



        6.      Venue is proper pursuant to Supplemental Rule F(9) because the incident giving

rising to this proceeding occurred within this District and the Vessel was a total loss.

        7.      The Vessel is a seagoing vessel, per 46 U.S.C. § 30506(a).

        8.      The incident involving the Vessel occurred on or about October 10, 2018, just off

the coast of Panama City, Florida, in Florida territorial waters (the “Incident”).

        9.      The Incident involved property damage to other vessels and property, due to

Hurricane Michael, and resulted in a total loss of the Vessel.

        10.     At all material times, the Vessel was seaworthy, properly and efficiently supplied,

equipped, and furnished; and well and sufficiently fitted and supplied with suitable machinery,

tackle, apparel and appliances, all in good order and condition and suitable for the use for which

it was engaged.

        11.     The Incident and any ensuing property loss, damages, personal injury and/or

casualty were not caused by Petitioner’s fault, or any person for whose actions Petitioner is

responsible. Neither Petitioner nor the Vessel are liable to any extent, and Petitioner is entitled to

exoneration from liability from all losses, damages, and injury, occasioned and incurred by or as

a result of the Incident.

        12.     Alternatively, and without admitting liability, Petitioner alleges that in the event it

or the Vessel should be held at fault to any parties by reason of the Incident set forth above,

Petitioner claims such fault was occasioned and occurred without the privity or knowledge of

Petitioner or any of his agents, representatives, or any persons whose actions Petitioner is

responsible, at or before the Incident.

        13.     The value of the Vessel is zero. There was no pending freight. See Declaration of

Value, attached hereto as Exhibit “A.”



                                                  2
       Case 5:19-cv-00096-TKW-MJF Document 1 Filed 04/09/19 Page 3 of 5



       14.      Subject to an express reservation of rights, Petitioner files contemporaneously

herewith an Ad Interim Stipulation for Costs and Value in the appropriate form, offering stipulation

of the Vessel’s value in the amount of $0.00.

       15.      Should the Court require it, Petitioner is prepared to give bond or stipulation for

any amount as may be ascertained and determined to be necessary under orders of this Court, and

as provided by the laws of the United States and Federal Rules of Civil Procedure.

             WHEREFORE, Petitioner respectfully requests:

             a. Upon filing the Ad Interim Stipulation for Costs and Value herein described, this

                Court issue a notice to all persons, firms or corporations asserting claims for any

                and all losses, damages, injuries or destruction with respect to which Petitioner

                seeks exoneration from or limitation of liability admonishing them to file their

                respective claims with the Clerk of this Court and to serve on Petitioner’s attorneys

                a copy thereof, on or before the date specified in the notice;

             b. Upon filing the Ad Interim Stipulation for Costs and Value herein described, this

                Court issue an injunction, per Supplemental Rule F(3), restraining the

                commencement or prosecution of any action or proceeding of any kind against

                Petitioner, its underwriters, or any of its property with respect to any claim for

                which Petitioner seeks limitation, including any claim arising out of or connected

                with any loss, damage, injuries or destruction resulting from the Incident described

                in the Complaint;

             c. If any claimant who filed a claim shall also file an exception contesting the value

                of the Vessel or its pending freight, if any, as alleged herein, and the amount of the

                Ad Interim Stipulation for Costs and Value, this Court shall order an appraisement



                                                  3
Case 5:19-cv-00096-TKW-MJF Document 1 Filed 04/09/19 Page 4 of 5



      of the value of the Vessel following the loss, the value of Petitioner’s interest

      therein and pending freight, if any, per Local Admiralty Rule F(3), and enter an

      Order for the filing of an amended stipulation for the aggregate value, as so

      determined, if any;

   d. This Court adjudge Petitioner and the Vessel, and its owners, crew, employees, and

      agents, not liable whatsoever for any losses, damages, injuries or destruction, or for

      any claim whatsoever done, occasioned or incurred as the result of the Incident; or,

      in the alternative, if the Court should adjudge that Petitioner is liable in any amount

      whatsoever, that said liability may be limited to the value of Petitioner’s interest in

      the Vessel, and may be derived pro rata among such claimants; and that a judgment

      be entered discharging Petitioner and the Vessel of and from any and all further

      liability and forever enjoining and prohibiting the filing or prosecution of any

      claims against Petitioner or its property as result of or in connection with the

      Incident; and

   e. This Court grant Petitioner such other and further relief that justice may require.




            [SIGNATURE BLOCK ON THE FOLLOWING PAGE]




                                        4
      Case 5:19-cv-00096-TKW-MJF Document 1 Filed 04/09/19 Page 5 of 5



Dated: April 9, 2019          Respectfully submitted,



                                    By: /s/ Jules V. Massee_____________
                                    ROBERT B. BIRTHISEL
                                    Florida Bar No: 906654
                                    JULES V. MASSEE
                                    Florida Bar No: 41554
                                    jmassee@hamiltonmillerlaw.com
                                    Hamilton, Miller & Birthisel, LLP
                                    100 S. Ashley Drive, Suite 1210
                                    Tampa, Florida 33602
                                    E-SERVICE: CBBserve@hamiltonmillerlaw.com
                                    Tel: 813-223-1900 / Fax: 813-223-1933
                                    Counsel for Petitioner




                                       5
